— In an action to recover damages for personal injuries suffered by plaintiffs when they were riding in a truck furnished by their employer to transport them from a job at Romulus, where they were working, to a dormitory at Watkins Glen, verdicts were rendered in favor of plaintiffs. Appellant contended that plaintiffs’ injuries arose out of and in the course of their employment, and that their exclusive remedy was under the Workmen’s Compensation Law. Judgment unanimously affirmed, with costs. No opinion. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.